Title: To Alexander Hamilton from Tench Coxe, 22 October 1794
From: Coxe, Tench
To: Hamilton, Alexander


T: D: R O October 22d. 1794
Sir
Having contracted for a number of vessels for the timber for the Frigates in the middle & Southern States, and having written to authorize the procuring a proportionate quantity for Boston and Portsmouth N: H: I am mortified & somewhat embarrassed by the receipt of a letter of which a copy is enclosed from Mr. Morgan. He sailed from Philada. on the 14~ of June. The agents messr. Habersham & Clay have notified the contracts to have been made as of the 2d Septbr. since wh. I have not a line from them or Mr. Morgan till this day. No copies of the contracts have come, nor any information to guide me. On the reasonable presumption that the New England men would be there by the 5th or 10th of October, and that Mr. Habersham & Mr. Morgan’s authority to employ 100 hands would ensure 1500, or 2000 tons of wood by the middle of November, I had proceeded in procuring vessels rather faster than is now well. But upon the joint opinion of the Secy. at War & myself, Capt. Barry’s presence will be very useful, he has been gone about 15 days. Mr. Humphreys, the captains who were here, and the Naval agents have been unsuccessful in procuring a proper person in aid of Mr. Morgan to go thither. I just give you this state of the business, & shall send somebody else on in one of the vessels that is about to depart. Mr. Seagrove will depart shortly for Georga. where I shall authorize him to use his exertions for the Shipment of the wood as long as it will be proper for him to remain there.
T: Coxe C. R.
The Secy of the Treasy.by Express
